Citation Nr: 0305521	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1998 rating decision which 
granted service connection for a left knee disability and 
assigned a 10 percent disability rating.  The veteran 
appealed, seeking a higher rating.

The Board notes that the original rating decision also denied 
service connection for a right knee disability and the 
veteran also appealed this issue.  In a December 2002 rating 
decision, service connection for a right knee disability was 
granted.  Therefore, this issue is not before the Board.

This case was previously before the Board and was remanded in 
June 2000 for additional development.  In light of the 
changes to the law made by the Veterans Claims Assistance Act 
of 2000 (VCAA), the Board finds that additional development 
is again necessary before the claim is ready for appellate 
review.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was remanded to the RO in June 2000.  Subsequent to that 
remand, the RO gathered additional evidence and provided the 
veteran a VA examination in October 2002.  Upon receipt and 
review of the medical records and the examination report, the 
RO concluded that an increased disability evaluation for a 
left knee disability was not warranted.  The RO subsequently 
issued a Supplemental Statement of the Case (SSOC) dated in 
December 2002.  The SSOC discussed the RO's conclusions as to 
why an increased disability evaluation was not appropriate.  
The Board notes that the RO did not inform the veteran of the 
provisions of the VCAA or the application of the VCAA to his 
claim.  In addition the RO did not advise him as to what 
evidence he needed to submit to substantiate his increased 
rating claim, and as to what evidence the RO would help him 
to obtain.  Accordingly, the Board finds that VA has not 
satisfied its duty  under the VCAA to notify and assist the 
veteran with regards to his claim.  

Because no attempt was made by the RO to comply with the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Accordingly, the 
Board finds that the case must be remanded to the RO for the 
following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claim for 
an increased evaluation for a left knee 
disability.  He should be advised that such 
evidence needs to demonstrate that his 
disability meets the criteria for a higher 
evaluation.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




